DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

      THE LANDINGS AT VICTORIA ISLES ASSOCIATION, INC.,
                          Appellant,

                                     v.

               EVEREST NATIONAL INSURANCE COMPANY,
                             Appellee.

                               No. 4D21-1737

                           [February 3, 2022]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey Levenson, Judge; L.T. Case No.
20-011408 CACE.

    George A. Vaka and Nancy A. Lauten of Vaka Law Group, P.L., Tampa,
for appellant.

  Samuel B. Spinner and Robert S. Horwitz of Conroy Simberg,
Hollywood, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.